Per Curiam. Appellant having failed to file a record in this cause or to apply for an extension of time within which to file the same, the appeal was subsequently dismissed on short record, and now appellant moves the court to set aside the order dismissing the appeal, and permit him to file his record. This motion must be overruled. The statute required the record in this cause to be filed on or before the second day of the term, otherwise the court is required to dismiss the appeal, unless further time to file the same shall have been granted by the court. This statute is imperative, and leaves no discretion in the court. At the expiration of the time given by statute the record had not been filed, nor had any application been made to the court to give further time for that purpose. The motion now comes too late. Simpson v. Simpson, 3 Bradwell, 432; Adams et al. v. Robertson, 40 Ill. 40.